             Case 2:19-cv-00175-JLR Document 34 Filed 03/14/19 Page 1 of 17



1
                                                                         The Honorable James L. Robart
2

3

4

5

6

7                                IN THE UNITED STATES DISTRICT COURT
                                   WESTERN DISTRICT OF WASHINGTON
8                                            AT SEATTLE

9
     FRANTZ SAMSON, a Washington resident,                     Case No. 2:19-cv-00175-JLR
10   individually and on behalf of all others similarly
     situated,                                                 DEFENDANT UNITED HEALTHCARE
11                                                                SERVICES, INC.’S ANSWER AND
                    Plaintiff,                                         AFFIRMATIVE DEFENSES
12
            v.
13
     UNITEDHEALTHCARE SERVICES, INC.,
14
                    Defendant.
15

16          Defendant United HealthCare Services, Inc. (“United”) responds to plaintiff’s complaint with

17   the following answer and affirmative defenses:

18                                       I. NATURE OF THE ACTION

19                                                        1.

20          In response to the allegations in paragraph 1.1 of the complaint, after reasonable investigation,

21   United is without sufficient information to respond to the allegations in this paragraph, and therefore

22   denies same.

23                                                        2.

24          In response to the allegations in paragraph 1.2 of the complaint, after reasonable investigation,

25   United is without sufficient information to respond to the allegations in this paragraph, and therefore

26   denies same.


                                                                               HOLLAND & KNIGHT LLP
     DEFENDANT UNITED HEALTHCARE SERVICES, INC.’S                                 2300 US Bancorp Tower
     ANSWER AND AFFIRMATIVE DEFENSES (2:19-cv-                                     111 SW Fifth Avenue
                                                                                    Portland, OR 97204
     00175-JLR)- PAGE 1                                                           Telephone: 503.243.2300
             Case 2:19-cv-00175-JLR Document 34 Filed 03/14/19 Page 2 of 17



1                                                       3.

2           In response to the allegations in paragraph 1.3 of the complaint, United states that the

3    allegations in this paragraph are legal conclusions to which no response is required. To the extent a

4    response is required, United denies the allegations in this paragraph.

5                                      II. JURISDICTION AND VENUE

6                                                       4.

7           In response to the allegations in paragraph 2.1 of the complaint, United states that the

8    allegations in this paragraph are legal conclusions to which no response is required.

9                                                       5.

10          In response to the allegations in paragraph 2.2 of the complaint, United states that the

11   allegations in this paragraph are legal conclusions to which no response is required. To the extent a

12   response is required, United denies the allegations in this paragraph.

13                                                      6.

14          In response to the allegations in paragraph 2.3 of the complaint, United states that the

15   allegations in this paragraph are legal conclusions to which no response is required. To the extent a

16   response is required, United denies the allegations in this paragraph.

17                                                III. PARTIES

18                                                      7.

19          In response to the allegations in paragraph 3.1 of the complaint, after reasonable investigation,

20   United is without sufficient information to admit or deny the remaining allegations in this paragraph,

21   and therefore denies same.

22                                                      8.

23          In response to the allegations in paragraph 3.2 of the complaint, United admits that its principal

24   place of business is in Minnetonka, Minnesota but denies that it is a Delaware corporation.

25   ///

26   ///


                                                                              HOLLAND & KNIGHT LLP
     DEFENDANT UNITED HEALTHCARE SERVICES, INC.’S                                 2300 US Bancorp Tower
     ANSWER AND AFFIRMATIVE DEFENSES (2:19-cv-                                     111 SW Fifth Avenue
                                                                                    Portland, OR 97204
     00175-JLR)- PAGE 2                                                           Telephone: 503.243.2300
             Case 2:19-cv-00175-JLR Document 34 Filed 03/14/19 Page 3 of 17



1                IV. THE WASHINGTON AUTOMATIC DIALING AND ANNOUNCING
                               DEVICE STATUTE, RCW 80.36.400
2

3                                                       9.

4           In response to the allegations in paragraph 4.1 of the complaint, United states that the

5    allegations in this paragraph are legal conclusions to which no response is required. To the extent a

6    response is required, United denies the allegations in this paragraph.

7                                                       10.

8           In response to the allegations in paragraph 4.2 of the complaint, United states that the

9    allegations in this paragraph are legal conclusions to which no response is required. To the extent a

10   response is required, United denies the allegations in this paragraph.

11                                                      11.

12          In response to the allegations in paragraph 4.3 of the complaint, United states that the

13   allegations in this paragraph are legal conclusions to which no response is required. To the extent a

14   response is required, United denies the allegations in this paragraph.

15                  V. THE TELEPHONE CONSUMER PROTECTION ACT OF 1991,
                                       47 U.S.C. § 227
16

17                                                      12.

18          In response to the allegations in paragraph 5.1 of the complaint, United states that the

19   allegations in this paragraph are legal conclusions to which no response is required. To the extent a

20   response is required, United denies the allegations in this paragraph.

21                                                      13.

22          In response to the allegations in paragraph 5.2 of the complaint, United states that the

23   allegations in this paragraph are legal conclusions to which no response is required. To the extent a

24   response is required, United denies the allegations in this paragraph.

25                                                      14.

26          In response to the allegations in paragraph 5.3 of the complaint, United states that the


                                                                              HOLLAND & KNIGHT LLP
     DEFENDANT UNITED HEALTHCARE SERVICES, INC.’S                                 2300 US Bancorp Tower
     ANSWER AND AFFIRMATIVE DEFENSES (2:19-cv-                                     111 SW Fifth Avenue
                                                                                    Portland, OR 97204
     00175-JLR)- PAGE 3                                                           Telephone: 503.243.2300
             Case 2:19-cv-00175-JLR Document 34 Filed 03/14/19 Page 4 of 17



1    allegations in this paragraph are legal conclusions to which no response is required. To the extent a

2    response is required, United denies the allegations in this paragraph.

3                                                       15.

4           In response to the allegations in paragraph 5.4 of the complaint, United states that the

5    allegations in this paragraph are legal conclusions to which no response is required. To the extent a

6    response is required, United denies the allegations in this paragraph.

7                                       VI. FACTUAL ALLEGATIONS

8                                                       16.

9           In response to the allegations in paragraph 6.1 of the complaint, after reasonable investigation

10   United is without sufficient information to admit or deny the allegations in this paragraph, and

11   therefore denies same.

12                                                      17.

13          In response to the allegations in paragraph 6.2 of the complaint, United denies the allegations

14   of this paragraph as stated.

15                                                      18.

16          In response to the allegations in paragraph 6.3 of the complaint, United admits that the

17   specified number received a call after March 2018. The call was made to contact a current United

18   member who had provided United that number to contact them. United denies any remaining

19   allegations in this paragraph.

20                                                      19.

21          In response to the allegations in paragraph 6.4 of the complaint, United states that the content

22   of the message speaks for itself, and denies Plaintiff’s characterization of same. United denies any

23   remaining factual allegations in this paragraph.

24                                                      20.

25          United denies the allegations in paragraph 6.5 of the complaint.

26   ///


                                                                               HOLLAND & KNIGHT LLP
     DEFENDANT UNITED HEALTHCARE SERVICES, INC.’S                                 2300 US Bancorp Tower
     ANSWER AND AFFIRMATIVE DEFENSES (2:19-cv-                                     111 SW Fifth Avenue
                                                                                    Portland, OR 97204
     00175-JLR)- PAGE 4                                                           Telephone: 503.243.2300
             Case 2:19-cv-00175-JLR Document 34 Filed 03/14/19 Page 5 of 17



1                                                       21.

2           In response to the allegations in paragraph 6.6 of the complaint, United admits that a

3    conversation with a person at this number took place, but states that the conversation speaks for itself

4    and denies plaintiff’s characterization of same. United denies any remaining factual allegations in this

5    paragraph.

6                                                       22.

7           In response to the allegations in paragraph 6.7 of the complaint, United admits that the

8    specified number received calls in December 2018 and on January 7, 2019, but states that the content

9    of the message speaks for itself and denies plaintiff’s characterization of same. United denies any

10   remaining allegations in this paragraph.

11                                                      23.

12          In response to the allegations in paragraph 6.8 of the complaint, United states that the

13   allegations in this paragraph are legal conclusions to which no response is required. To the extent a

14   response is required, United denies the allegations in this paragraph.

15                                                      24.

16          In response to the allegations in paragraph 6.9 of the complaint, after reasonable investigation,

17   United is without sufficient information to admit or deny the remaining allegations in this paragraph,

18   and therefore denies same.

19                                                      25.

20          In response to the allegations in paragraph 6.10 of the complaint, after reasonable investigation,

21   United is without sufficient information to admit or deny the remaining allegations in this paragraph,

22   and therefore denies same.

23                                                      26.

24          In response to the allegations in paragraph 6.11 of the complaint, United states that the

25   allegations in this paragraph are legal conclusions to which no response is required. To the extent a

26   response is required, United denies the allegations in this paragraph.


                                                                               HOLLAND & KNIGHT LLP
     DEFENDANT UNITED HEALTHCARE SERVICES, INC.’S                                 2300 US Bancorp Tower
     ANSWER AND AFFIRMATIVE DEFENSES (2:19-cv-                                     111 SW Fifth Avenue
                                                                                    Portland, OR 97204
     00175-JLR)- PAGE 5                                                           Telephone: 503.243.2300
             Case 2:19-cv-00175-JLR Document 34 Filed 03/14/19 Page 6 of 17



1                                                       27.

2           In response to the allegations in paragraph 6.12 of the complaint, admits that it had the consent

3    of two United members to call that number. United denies the remaining allegations in this paragraph.

4                                                       28.

5           In response to the allegations in paragraph 6.13 of the complaint, United states that the

6    allegations in this paragraph are legal conclusions to which no response is required. To the extent a

7    response is required, United denies the allegations in this paragraph.

8                                                       29.

9           United denies the allegations in paragraph 6.14 of the complaint.

10                                                      30.

11          In response to the allegations in paragraph 6.15 of the complaint, United admits that it is aware

12   of the TCPA and WADAD, and the contents of those statutes speak for themselves. United denies the

13   remaining allegations in this paragraph.

14                                                      31.

15          In response to the allegations in paragraph 6.16 of the complaint, United states that the

16   allegations in this paragraph are legal conclusions to which no response is required. To the extent a

17   response is required, United denies the allegations in this paragraph.

18                                                      32.

19          In response to the allegations in paragraph 6.17 of the complaint, United states that the contents

20   of the voice recordings speak for themselves. United denies any remaining allegations in this

21   paragraph.

22                                                      33.

23          United denies the allegations in paragraph 6.18 of the complaint.

24                                                      34.

25          United denies the allegations in paragraph 6.19 of the complaint.

26   ///


                                                                                HOLLAND & KNIGHT LLP
     DEFENDANT UNITED HEALTHCARE SERVICES, INC.’S                                 2300 US Bancorp Tower
     ANSWER AND AFFIRMATIVE DEFENSES (2:19-cv-                                     111 SW Fifth Avenue
                                                                                    Portland, OR 97204
     00175-JLR)- PAGE 6                                                           Telephone: 503.243.2300
             Case 2:19-cv-00175-JLR Document 34 Filed 03/14/19 Page 7 of 17



1                                                       35.

2           In response to the allegations in paragraph 6.20 of the complaint, after reasonable investigation,

3    United is without sufficient information to respond to the allegations in this paragraph, and therefore

4    denies same.

5                                                       36.

6           In response to the allegations in paragraph 6.21 of the complaint, United states that the

7    allegations in this paragraph are legal conclusions to which no response is required. To the extent a

8    response is required, United denies the allegations in this paragraph.

9                                                       37.

10          In response to the allegations in paragraph 6.22 of the complaint, United states that the

11   allegations in this paragraph are legal conclusions to which no response is required. To the extent a

12   response is required, United denies the allegations in this paragraph.

13                                  VII. CLASS ACTION ALLEGATIONS

14                                                      38.

15          In response to the allegations in paragraph 7.1 of the complaint, United states that the

16   allegations in this paragraph are legal conclusions to which no response is required. To the extent a

17   response is required, United denies the allegations in this paragraph.

18                                                      39.

19          In response to the allegations in paragraph 7.2 of the complaint, United states that the

20   allegations in this paragraph are legal conclusions to which no response is required. To the extent a

21   response is required, United denies the allegations in this paragraph.

22                                                      40.

23          In response to the allegations in paragraph 7.3 of the complaint, United states that the

24   allegations in this paragraph are legal conclusions to which no response is required. To the extent a

25   response is required, United denies the allegations in this paragraph.

26   ///


                                                                               HOLLAND & KNIGHT LLP
     DEFENDANT UNITED HEALTHCARE SERVICES, INC.’S                                 2300 US Bancorp Tower
     ANSWER AND AFFIRMATIVE DEFENSES (2:19-cv-                                     111 SW Fifth Avenue
                                                                                    Portland, OR 97204
     00175-JLR)- PAGE 7                                                           Telephone: 503.243.2300
             Case 2:19-cv-00175-JLR Document 34 Filed 03/14/19 Page 8 of 17



1                                                       41.

2           In response to the allegations in paragraph 7.4 of the complaint, United states that the

3    allegations in this paragraph are legal conclusions to which no response is required. To the extent a

4    response is required, United denies the allegations in this paragraph.

5                                                       42.

6           In response to the allegations in paragraph 7.5 of the complaint, United states that the

7    allegations in this paragraph are legal conclusions to which no response is required. To the extent a

8    response is required, United denies the allegations in this paragraph.

9                                                       43.

10          In response to the allegations in paragraph 7.6 of the complaint, United states that the

11   allegations in this paragraph are legal conclusions to which no response is required. To the extent a

12   response is required, United denies the allegations in this paragraph.

13                                                      44.

14          In response to the allegations in paragraph 7.7 of the complaint, United states that the

15   allegations in this paragraph are legal conclusions to which no response is required. To the extent a

16   response is required, United denies the allegations in this paragraph.

17                                                      45.

18          In response to the allegations in paragraph 7.8 of the complaint, United states that the

19   allegations in this paragraph are legal conclusions to which no response is required. To the extent a

20   response is required, United denies the allegations in this paragraph.

21                                    VIII. FIRST CLAIM FOR RELIEF
                                        (Violations of RCW 80.36.400)
22

23                                                      46.

24          In response to the allegations in paragraph 8.1 of the complaint, United incorporates by

25   reference each and every response set forth above.

26   ///


                                                                              HOLLAND & KNIGHT LLP
     DEFENDANT UNITED HEALTHCARE SERVICES, INC.’S                                 2300 US Bancorp Tower
     ANSWER AND AFFIRMATIVE DEFENSES (2:19-cv-                                     111 SW Fifth Avenue
                                                                                    Portland, OR 97204
     00175-JLR)- PAGE 8                                                           Telephone: 503.243.2300
             Case 2:19-cv-00175-JLR Document 34 Filed 03/14/19 Page 9 of 17



1                                                       47.

2           In response to the allegations in paragraph 8.2 of the complaint, United states that the

3    allegations in this paragraph are legal conclusions to which no response is required. To the extent a

4    response is required, United denies the allegations in this paragraph.

5                                                       48.

6           In response to the allegations in paragraph 8.3 of the complaint, United states that the

7    allegations in this paragraph are legal conclusions to which no response is required. To the extent a

8    response is required, United denies the allegations in this paragraph.

9                                  IX. SECOND CLAIM FOR RELIEF
                  (Violation of Washington Consumer Protection Act, RCW 19.86 et seq.)
10

11                                                      49.

12          In response to the allegations in paragraph 9.1 of the complaint, United incorporates by

13   reference each and every response set forth above.

14                                                      50.

15          In response to the allegations in paragraph 9.2 of the complaint, United states that the

16   allegations in this paragraph are legal conclusions to which no response is required. To the extent a

17   response is required, United denies the allegations in this paragraph.

18                                                      51.

19          In response to the allegations in paragraph 9.3 of the complaint, United states that the

20   allegations in this paragraph are legal conclusions to which no response is required. To the extent a

21   response is required, United denies the allegations in this paragraph.

22                                                      52.

23          In response to the allegations in paragraph 9.4 of the complaint, United states that the

24   allegations in this paragraph are legal conclusions to which no response is required. To the extent a

25   response is required, United denies the allegations in this paragraph.

26   ///


                                                                              HOLLAND & KNIGHT LLP
     DEFENDANT UNITED HEALTHCARE SERVICES, INC.’S                                 2300 US Bancorp Tower
     ANSWER AND AFFIRMATIVE DEFENSES (2:19-cv-                                     111 SW Fifth Avenue
                                                                                    Portland, OR 97204
     00175-JLR)- PAGE 9                                                           Telephone: 503.243.2300
            Case 2:19-cv-00175-JLR Document 34 Filed 03/14/19 Page 10 of 17



1                                    X. THIRD CLAIM FOR RELIEF
             (Violations of the Telephone Consumer Protection Act, 47 U.S.C. § 227(b)(1)(A) –
2                                           Cell Phone Class)

3                                                       53.
4           In response to the allegations in paragraph 10.1 of the complaint, United incorporates by
5    reference each and every response set forth above.
6                                                       54.
7           In response to the allegations in paragraph 10.2 of the complaint, United states that the
8    allegations in this paragraph are legal conclusions to which no response is required. To the extent a
9    response is required, United denies the allegations in this paragraph.
10                                                      55.
11          In response to the allegations in paragraph 10.3 of the complaint, United states that the
12   allegations in this paragraph are legal conclusions to which no response is required. To the extent a
13   response is required, United denies the allegations in this paragraph.
14                                                      56.
15          In response to the allegations in paragraph 10.4 of the complaint, United states that the
16   allegations in this paragraph are legal conclusions to which no response is required. To the extent a
17   response is required, United denies the allegations in this paragraph.
18                               XI. FOURTH CLAIM FOR RELIEF
         (Knowing and/or Willful Violations of the Telephone Consumer Protection Act, 47 U.S.C.
19                                 § 227(b)(1)(A) – Cell Phone Class)
20                                                      57.
21          In response to the allegations in paragraph 11.1 of the complaint, United incorporates by
22   reference each and every response set forth above.
23                                                      58.
24          In response to the allegations in paragraph 11.2 of the complaint, United states that the
25   allegations in this paragraph are legal conclusions to which no response is required. To the extent a
26   response is required, United denies the allegations in this paragraph.


                                                                              HOLLAND & KNIGHT LLP
     DEFENDANT UNITED HEALTHCARE SERVICES, INC.’S                                2300 US Bancorp Tower
     ANSWER AND AFFIRMATIVE DEFENSES (2:19-cv-                                    111 SW Fifth Avenue
                                                                                   Portland, OR 97204
     00175-JLR)- PAGE 10                                                         Telephone: 503.243.2300
              Case 2:19-cv-00175-JLR Document 34 Filed 03/14/19 Page 11 of 17



1                                                         59.

2             In response to the allegations in paragraph 11.3 of the complaint, United states that the

3    allegations in this paragraph are legal conclusions to which no response is required. To the extent a

4    response is required, United denies the allegations in this paragraph.

5                                                         60.

6             In response to the allegations in paragraph 11.4 of the complaint, United states that the

7    allegations in this paragraph are legal conclusions to which no response is required. To the extent a

8    response is required, United denies the allegations in this paragraph.

9                                             PRAYER FOR RELIEF

10                                                        61.

11            In response to the allegations in paragraph A of the prayer for relief, United states that plaintiff

12   is not entitled to relief of any kind against United, whether individually or on behalf of the putative

13   class.

14                                                        62.

15            In response to the allegations in paragraph B of the prayer for relief, United states that plaintiff

16   is not entitled to relief of any kind against United, whether individually or on behalf of the putative

17   class.

18                                                        63.

19            In response to the allegations in paragraph C of the prayer for relief, United states that plaintiff

20   is not entitled to relief of any kind against United, whether individually or on behalf of the putative

21   class.

22                                                        64.

23            In response to the allegations in paragraph D of the prayer for relief, United states that plaintiff

24   is not entitled to relief of any kind against United, whether individually or on behalf of the putative

25   class.

26   ///


                                                                                  HOLLAND & KNIGHT LLP
     DEFENDANT UNITED HEALTHCARE SERVICES, INC.’S                                    2300 US Bancorp Tower
     ANSWER AND AFFIRMATIVE DEFENSES (2:19-cv-                                        111 SW Fifth Avenue
                                                                                       Portland, OR 97204
     00175-JLR)- PAGE 11                                                             Telephone: 503.243.2300
              Case 2:19-cv-00175-JLR Document 34 Filed 03/14/19 Page 12 of 17



1                                                         65.

2             In response to the allegations in paragraph E of the prayer for relief, United states that plaintiff

3    is not entitled to relief of any kind against United, whether individually or on behalf of the putative

4    class.

5                                                         66.

6             In response to the allegations in paragraph F of the prayer for relief, United states that plaintiff

7    is not entitled to relief of any kind against United, whether individually or on behalf of the putative

8    class.

9                                                         67.

10            In response to the allegations in paragraph G of the prayer for relief, United states that plaintiff

11   is not entitled to relief of any kind against United, whether individually or on behalf of the putative

12   class.

13                                                        68.

14            In response to the allegations in paragraph H of the prayer for relief, United states that plaintiff

15   is not entitled to relief of any kind against United, whether individually or on behalf of the putative

16   class.

17                              AFFIRMATIVE AND ADDITIONAL DEFENSES

18            United asserts the following Affirmative Defenses, without assuming any burden that would

19   otherwise rest with plaintiff.

20                                      FIRST AFFIRMATIVE DEFENSE

21                                            (Failure to State a Claim)

22            Plaintiff’s complaint and the purported causes of action set forth therein fail to state a claim

23   against United for which relief can be granted under applicable law.

24                                     SECOND AFFIRMATIVE DEFENSE

25                                       (Insufficiency of Class Allegations)

26            Plaintiff’s purported class allegations are insufficient as a matter of law. United specifically


                                                                                  HOLLAND & KNIGHT LLP
     DEFENDANT UNITED HEALTHCARE SERVICES, INC.’S                                    2300 US Bancorp Tower
     ANSWER AND AFFIRMATIVE DEFENSES (2:19-cv-                                        111 SW Fifth Avenue
                                                                                       Portland, OR 97204
     00175-JLR)- PAGE 12                                                             Telephone: 503.243.2300
            Case 2:19-cv-00175-JLR Document 34 Filed 03/14/19 Page 13 of 17



1    reserves the right to challenge the sufficiency of plaintiff’s purported class allegations, and the

2    proposed class treatment of this action, at the appropriate stage of this action.

3                                      THIRD AFFIRMATIVE DEFENSE
                                                 (Consent)
4

5           Plaintiff’s claims, and/or the claims of some or all putative class members, are barred because

6    they consented to receiving the calls at issue in this action.

7                                    FOURTH AFFIRMATIVE DEFENSE
                                         (Waiver and/or Forfeiture)
8

9           Plaintiff’s claims, and/or the claims of some or all putative class members, are barred by the

10   doctrines of waiver and/or forfeiture.

11                                     FIFTH AFFIRMATIVE DEFENSE
                                            (Statute of Limitation)
12

13          Plaintiff’s claims, and/or the claims of some or all putative class members, are barred by the

14   applicable statute of limitation. Many putative class members’ alleged claims will be time-barred

15   under Washington law.

16                                     SIXTH AFFIRMATIVE DEFENSE
                                                 (Laches)
17

18          Plaintiff’s claims, and/or the claims of some or all putative class members, are barred by the

19   doctrine of laches. Plaintiffs and/or some or all of the putative class members may have negligently

20   and unreasonably delayed in the commencement of this lawsuit. None of the putative class members

21   have taken any action to assert a cause of action to date. United has been prejudiced by these delays.

22                                   SEVENTH AFFIRMATIVE DEFENSE
                                            (Lack of Standing)
23

24          Plaintiff, and/or some or all of the putative class members, have no standing to sue United with

25   respect to the claims brought in plaintiff’s complaint.

26   ///


                                                                                HOLLAND & KNIGHT LLP
     DEFENDANT UNITED HEALTHCARE SERVICES, INC.’S                                   2300 US Bancorp Tower
     ANSWER AND AFFIRMATIVE DEFENSES (2:19-cv-                                       111 SW Fifth Avenue
                                                                                      Portland, OR 97204
     00175-JLR)- PAGE 13                                                            Telephone: 503.243.2300
            Case 2:19-cv-00175-JLR Document 34 Filed 03/14/19 Page 14 of 17



1                                    EIGHTH AFFIRMATIVE DEFENSE
                                            (Proximate Cause)
2

3           Plaintiff’s claims, and/or the claims of some or all putative class members, are barred because

4    any alleged injury suffered by plaintiffs did not result from or was not proximately caused by any act

5    or omission or any wrongful conduct on the part of United.

6                                     NINTH AFFIRMATIVE DEFENSE
                                             (Lack of Intent)
7

8           Plaintiff’s claims, and/or the claims of some or all putative class members, are barred because

9    United at all relevant times acted in good faith and without malice, willfulness, or intent to injure or

10   harm plaintiff or the purported class in any way.

11                                    TENTH AFFIRMATIVE DEFENSE
                                            (Lack of Damages)
12

13          Plaintiff’s claims, and the claims of some or all putative class members, are barred by their lack

14   of damages.

15                                 ELEVENTH AFFIRMATIVE DEFENSE
                                             (Estoppel)
16

17          Plaintiff’s claims, and/or the claims of some or all putative class members, are barred by the

18   doctrine of estoppel.

19                                  TWELFTH AFFIRMATIVE DEFENSE
                                      (Unclean Hands/In Pari Delicto)
20

21          Plaintiff’s claims, and/or the claims of some or all putative class members, are barred by their

22   inequitable conduct and the doctrine of in pari delicto.

23   ///

24   ///

25   ///

26   ///



                                                                                HOLLAND & KNIGHT LLP
     DEFENDANT UNITED HEALTHCARE SERVICES, INC.’S                                  2300 US Bancorp Tower
     ANSWER AND AFFIRMATIVE DEFENSES (2:19-cv-                                      111 SW Fifth Avenue
                                                                                     Portland, OR 97204
     00175-JLR)- PAGE 14                                                           Telephone: 503.243.2300
            Case 2:19-cv-00175-JLR Document 34 Filed 03/14/19 Page 15 of 17



1                                THIRTEENTH AFFIRMATIVE DEFENSE
                                       (Adequate Remedy at Law)
2

3           Plaintiff’s equitable claims, and/or the equitable claims of some or all putative class members,

4    are barred because plaintiff and/or some or all of the putative class members have adequate remedies at

5    law.

6                                FOURTEENTH AFFIRMATIVE DEFENSE
                                          (Fault of Others)
7
            Plaintiff’s damages, and the damages of some or all putative class members, if any, are the
8
     result of actions or conduct by third parties, over which United had no control.
9
                                  FIFTEENTH AFFIRMATIVE DEFENSE
10                                       (Primary Jurisdiction)
11
            Plaintiff’s claims, and the claims of some or all putative class members, if any, rely on and
12
     should await pending interpretations of applicable law by the Federal Communications Commission,
13
     which has primary jurisdiction to enforce and interpret the TCPA.
14
                                  SIXTEENTH AFFIRMATIVE DEFENSE
15                                       (Additional Defenses)
16
            United may have additional defenses that cannot now be articulated due to the generality of
17
     plaintiff’s pleadings and the fact that discovery has not yet begun. Accordingly, United expressly
18
     reserves the right to supplement the foregoing and to plead any and all additional defenses available
19
     under the law.
20
            WHEREFORE, having fully answered plaintiff’s complaint and having asserted affirmative
21
     and additional defenses, United respectfully prays for judgment as follows:
22
                A. That plaintiff’s claims against United be dismissed in their entirety and with prejudice;
23
                B. That plaintiff and the putative class members take nothing;
24
                C. That the court enter judgment in favor of United; and
25
                D. For any other relief that the court deems just and proper.
26


                                                                                HOLLAND & KNIGHT LLP
     DEFENDANT UNITED HEALTHCARE SERVICES, INC.’S                                  2300 US Bancorp Tower
     ANSWER AND AFFIRMATIVE DEFENSES (2:19-cv-                                      111 SW Fifth Avenue
                                                                                     Portland, OR 97204
     00175-JLR)- PAGE 15                                                           Telephone: 503.243.2300
         Case 2:19-cv-00175-JLR Document 34 Filed 03/14/19 Page 16 of 17



1                                     DEMAND FOR JURY TRIAL

2         United demands a trial by jury on all issues so triable.

3         Dated: March 14, 2019
                                                      HOLLAND & KNIGHT LLP
4

5                                                     By: s/ Shannon Armstrong
                                                         Shannon Armstrong, WSBA #45947
6                                                        shannon.armstrong@hklaw.com
                                                         Kristin M. Asai, WSBA #49511
7                                                        kristin.asai@hklaw.com
                                                         2300 US Bancorp Tower
8                                                        111 SW Fifth Avenue
                                                         Portland, OR 97204
9                                                        Telephone: 503.243.2300
10                                                        Paul Bond (admitted pro hac vice)
                                                          paul.bond@hklaw.com
11                                                        Nipun Patel (admitted pro hac vice)
                                                          nipun.patel@hklaw.com
12                                                        Holland & Knight LLP
                                                          Cira Center, 2929 Arch Street, Suite 800
13                                                        Philadelphia, PA 19104
                                                          Telephone: 215.252.9535
14
                                                          Zalika Pierre (admitted pro hac vice)
15                                                        zalika.pierre@hklaw.com
                                                          Holland & Knight LLP
16                                                        31 West 52nd Street, 12th Floor
                                                          New York, NY 10019
17                                                        Telephone: 215.513.3200
18                                                        Attorneys for Defendant
19

20

21

22

23

24

25

26


                                                                            HOLLAND & KNIGHT LLP
     DEFENDANT UNITED HEALTHCARE SERVICES, INC.’S                              2300 US Bancorp Tower
     ANSWER AND AFFIRMATIVE DEFENSES (2:19-cv-                                  111 SW Fifth Avenue
                                                                                 Portland, OR 97204
     00175-JLR)- PAGE 16                                                       Telephone: 503.243.2300
            Case 2:19-cv-00175-JLR Document 34 Filed 03/14/19 Page 17 of 17



1                                         CERTIFICATE OF SERVICE

2           I hereby certify that I caused the foregoing DEFENDANT UNITED HEALTHCARE
     SERVICES, INC.’S ANSWER AND AFFIRMATIVE DEFENSES to be served on the following
3    person[s]:

4     Beth E. Terrell                                          Jonathan Shub
      Jennifer Rust Murray                                     Kevin Laukaitis
5     Adrienne McEntee                                         Aarthi Manohar
      Terrell Marshall Law Group PLLC                          Kohn, Swift & Graf, P.C.
6     936 North 34th Street, Suite 300                         1600 Market Street, Suite 2500
      Seattle, Washington 98103-8869                           Philadelphia, Pennsylvania 19103
7     bterrell@terrellmarshall.com                             jshub@kohnswift.com
      jmurray@terrellmarshall.com                              klaukaitis@kohnswift.com
8     amcentee@terrellmarshall.com                             amanohar@kohnswift.com

9     Attorneys for Plaintiff                                  Attorneys for Plaintiff

10    James A. Francis
      John Soumilas
11    Francis & Mailman, P.C.
      1600 Market Street, 25th Floor
12    Philadelphia, Pennsylvania 19103
      jfrancis@consumerlawfirm.com
13    jsoumilas@consumerlawfirm.com

14    Attorneys for Plaintiff

15   by causing the document to be delivered by the following indicated method or methods:

16         by CM/ECF electronically mailed notice from the Court on the date set forth below.

17          by mailing full, true and correct copies thereof in sealed, first class postage prepaid envelopes,
     addressed to the parties and/or their attorneys as shown above, to the last-known office addresses of
18   the parties and/or attorneys, and deposited with the United States Postal Service at Portland, Oregon,
     on the date set forth below.
19
           by causing full, true, and correct copies thereof to be hand-delivered to the parties and/or their
20   attorneys at their last-known office addresses listed above on the date set forth below.

21         by sending full, true, and correct copies thereof, via overnight courier in sealed, prepaid
     envelopes, addressed to the parties and/or their attorneys as shown above, to the last-known office
22   addresses of the parties and/or their attorneys, on the date set forth below.

23         by faxing full, true, and correct copies thereof to the fax machines which are the last-known
     fax numbers for the parties’ and/or attorneys’ offices, on the date set forth below.
24
     DATED March 14, 2019.
25
                                                        s/ Kristin M. Asai
26                                                      Kristin M. Asai


                                                                       HOLLAND & KNIGHT LLP
                                                                          2300 US Bancorp Tower
                                                                           111 SW Fifth Avenue
     CERTIFICATE OF SERVICE – PAGE 1                                        Portland, OR 97204
                                                                          Telephone: 503.243.2300
